PER CURIAM.
This appeal is from an order of the trial court denying appellant’s motion, filed under Rule 3.850, RCrP, 34 F.S.A. for relief from a judgment of conviction. The defendant, Andrews, appeals contending his court appointed counsel failed to subpoena a witness for the purpose of testifying at his trial, which evidence, once obtained, would strongly support defendant’s claim of self-defense.
The record, at the Rule 3.850 hearing, reflects that Andrews’ counsel did subpoena the witness in question and exercised the judgment and skill required of him under the facts of this case and applicable law. Caplinger v. State, Fla.App.1973, 271 So.2d 780; Fuller v. Wainwright, Fla.1970, 238 So.2d 65 and Weeks v. State, Fla.App.1971, 253 So.2d 459.
Affirmed.